Case 1:19-cv-02045-JRS-TAB Document 53 Filed 12/12/19 Page 1 of 4 PageID #: 1321



 2064-2
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                    Indianapolis Division

 MICHAEL F. CRUM,                                       )
                                                        )
                                       Plaintiff,       )     No. 1:19-cv-2045-JRS-TAB
          v.                                            )
                                                        )
 SN SERVICING CORPORATION,                              )
 FAY SERVICING, LLC, PLANET HOME                        )
 LENDING, LLC, EQUIFAX INFORMATION                      )
 SERVICES, LLC, HOME SERVICING, LLC,                    )
 and US BANK TRUST NATIONAL                             )
 ASSOCIATION, as trustee of the SCIG                    )
 Series III Trust,                                      )
                                                        )
                                       Defendants.      )

 _______________________________________________________________________________

                PLANET HOME LENDING’S MOTION TO DISMISS
                   PLAINTIFF’S FIRST AMENDED COMPLAINT
 ______________________________________________________________________________

          Defendant, PLANET HOME LENDING, LLC, (“PHL”) by and through its attorneys,

 moves to dismiss Counts IX, X and XIV of MICHAEL F. CRUM’s (“Plaintiff”) First Amended

 Complaint (“FAC”) pursuant to Fed. R. Civ. Pro 12(b)(1) and 12(b)(6), and in support thereof,

 states as follows:

          Of the seventeen counts of the FAC, only three counts are directed at PHL. Counts IX and X

 allege that PHL violated the automatic stay under 11 USC §362(a) and Fed. Bankr. R. 3002.1(c) by

 converting payments Plaintiff made in Bankruptcy for its own purposes “via the collection of fees,

 charges, and costs” (FAC ¶ 309) and that it failed to provide Plaintiff with notice of those fees it

 collected. (FAC ¶ 310). Plaintiff alleges in Count XIV that PHL’s “conversion” of suspense

 account funds in the amount of $523.55 was actionable under the Indiana Victim’s Relief Act

 (“VRA”) §34-24-3-1. (FAC ¶¶ 339-343).


                                                    1
Case 1:19-cv-02045-JRS-TAB Document 53 Filed 12/12/19 Page 2 of 4 PageID #: 1322




        The claims directed at PHL should be dismissed with prejudice and without leave to amend.

 First, this Court cannot hear the claims alleging a violation of the automatic stay or of the

 bankruptcy rules. Only the bankruptcy court can hear those claims because upon the filing of this

 action those claims were automatically referred to the bankruptcy court. Moreover, these claims

 fail as a matter of law as the records Plaintiff attaches to his pleadings completely disprove the

 merits of his allegations. They show that PHL neither collected any fees, charges, or costs nor

 removed any funds from the suspense account during the time it serviced the loan. Lastly, the claim

 arising under the VRA is time-barred and similarly undermined by the records attached to the FAC.

        In support of this Motion, PHL incorporates by reference herein the arguments presented in

 its concurrently filed memorandum.

        WHEREFORE, Defendant, PLANET HOME LENDING, LLC respectfully request this

 Court to dismiss Counts IX, X and XIV of the Plaintiff’s First Amended Complaint with prejudice

 and without leave to amend, and provide such other and further relief as it deems just and proper.

                                                       Respectfully submitted,

                                                       /s/ Jill A. Sidorowicz
                                                       Attorney for Defendant
                                                       Planet Home Lending, LLC
                                                       Noonan & Lieberman, Ltd.
                                                       105 W. Adams, Suite 1800
                                                       Chicago, Illinois 60603
                                                       312-431-1455
                                                       jsidorowicz@noonanandlieberman.com




                                                   2
Case 1:19-cv-02045-JRS-TAB Document 53 Filed 12/12/19 Page 3 of 4 PageID #: 1323



 2064-2
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                  Indianapolis Division

 MICHAEL F. CRUM,                                     )
                                                      )
                                     Plaintiff,       )   No. 1:19-cv-2045-JRS-TAB
          v.                                          )
                                                      )
 SN SERVICING CORPORATION,                            )
 FAY SERVICING, LLC, PLANET HOME                      )
 LENDING, LLC, EQUIFAX INFORMATION                    )
 SERVICES, LLC, HOME SERVICING, LLC,                  )
 and US BANK TRUST NATIONAL                           )
 ASSOCIATION, as trustee of the SCIG                  )
 Series III Trust,                                    )
                                                      )
                                     Defendants.      )

 _______________________________________________________________________________

                           CERTIFICATE OF SERVICE
 ______________________________________________________________________________

        I hereby certify that on December 12, 2019, I electronically filed the foregoing MOTION
 TO DISMISS using the CM/ECF system, which will send notification of such filing to all
 attorneys of record:

 Michael P. Maxwell, Jr.
 Travis W. Cohron
 Clark Quinn Moses Scott & Grahn LLP
 320 North Meridian Street, Suite 1100
 Indianapolis, IN 46204
 mmaxwell@clarkquinnlaw.com
 tcohron@clarkquinnlaw.com

 Pamela A. Paige
 Plunkett Cooney
 300 N. Meridian Street, Suite 990
 Indianapolis, IN 46204
 ppaige@plunkettcooney.com

 David W. Patton
 John D. Waller
 Wooden & McLaughlin LLP
 One Indiana Square, Suite 1800


                                                  3
Case 1:19-cv-02045-JRS-TAB Document 53 Filed 12/12/19 Page 4 of 4 PageID #: 1324




 Indianapolis, IN 46204
 David.Patton@woodenlawyers.com
 john.waller@woodenlawyers.com




                                           /s/ Jill A. Sidorowicz
                                           Attorney for Defendant
                                           Planet Home Lending, LLC
                                           Noonan & Lieberman, Ltd.
                                           105 W. Adams, Suite 1800
                                           Chicago, Illinois 60603
                                           312-431-1455
                                           jsidorowicz@noonanandlieberman.com




                                       4
